Citation Nr: 0613585	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left wrist 
disability.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for nasopharyngitis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.  

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Although the RO has addressed the veteran's claim for service 
connection for residuals of a low back injury on a de novo 
basis, having determined that new and material evidence has 
been presented, the Board must determine on its own whether 
new and material evidence has been submitted to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The new and material issue and the issue of entitlement to a 
higher initial rating for PTSD are addressed in the remand 
that follows the order section of this decision.  


FINDINGS OF FACT

1.  Neither chronic sinusitis nor chronic nasopharyngitis was 
present in service and any currently present sinusitis or 
nasopharyngitis is not etiologically related to service.    

2.  A sprain of the left wrist in service resolved without 
residuals; a chronic disorder of the left wrist was not 
present in service or until many years thereafter, and no 
current disorder of the left wrist is etiologically related 
to service.  



CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  

2.  Chronic nasopharyngitis was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).   

3.  Disability of the left wrist was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the left wrist during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error').  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the veteran was provided VCAA notice in 
a letter dated in November 2002, prior to the RO's initial 
adjudication of the claims.  Although this letter did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the originating agency with 
the information and any authorization necessary for the 
originating agency to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities for 
which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.


With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  Although the veteran has not been 
provided a VA examination in response to these claims, no 
such examination is required because the medical evidence of 
record is sufficient to decide the claims and there is no 
reasonable possibility that such an examination would 
substantiate any of the claims.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  


II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

Although service medical records show that the veteran was 
treated for nasopharyngitis in October and November 1946, a 
left wrist sprain in February 1948, and sinusitis in 
September 1948, they also show that his sinuses, nasopharynx 
and left wrist were found to be normal on examination for 
discharge in April 1949.  Moreover, there is no post-service 
medical evidence of nasopharyngitis, and the medical evidence 
for more than 50 years following the veteran's discharge from 
service is negative for the presence of sinusitis or any left 
wrist disorder.  Although the presence of sinusitis, left 
carpal tunnel syndrome and arthritis of the metacarpal-carpal 
joint of the left thumb is noted in recent treatment records, 
there is no indication in the medical evidence that any of 
these disorders are etiologically related to the veteran's 
military service so many years earlier. 

In essence, the evidence of nasopharyngitis or of a nexus 
between the veteran's claimed disabilities and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the presence of nasopharyngitis or 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for any of these claimed disabilities.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt-rule but has determined that it is not 
applicable to these claims because the preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for nasopharyngitis is 
denied.

Entitlement to service connection for left wrist disability 
is denied.




REMAND

With respect to the claim for a higher initial rating for 
PTSD, the Board notes that the veteran was most recently 
afforded a VA examination to determine the severity of this 
disability in May 2003.  In a form completed for the Social 
Security Administration (SSA) in September 2004, a VA 
psychiatrist stated that the veteran was consumed by 
ruminating thoughts about his military experience and was 
unemployable.  This report suggests that the veteran's PTSD 
has increased in severity since his most recent VA 
examination.  Moreover, it appears that additional evidence 
pertinent to the veteran's claim for a higher initial rating 
for PTSD could be in the possession of the SSA. 

With respect to the veteran's claim to reopen a claim for 
service connection for a low back disability, the Board notes 
that on March 31, 2006, the Court issued a decision in the 
appeal of Kent v. Nicholson, No. 04-181, which held that 
because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the VCAA, it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  The 
veteran has not been provided VCAA notice in compliance with 
this decision.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:


1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  In any event, the RO or the AMC 
should undertake appropriate development 
to obtain a copy of any disability 
determination for the veteran by the SSA, 
the records associated with the 
disability determination, and any 
pertinent VA medical records for the 
period since November 2004.

4.  Then, the veteran should be afforded 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
Any indicated studies must be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folders were 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
found to be present.  In addition, 
the examiner should provide an 
opinion with respect to each 
additional acquired psychiatric 
disorder found to be present, if 
any, whether it represents a 
progression of the previously 
diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or 
was caused or worsened by the 
service-connected psychiatric 
disability.  

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


